Title: To Benjamin Franklin from Thomas Johnson, 12 August 1781
From: Johnson, Thomas
To: Franklin, Benjamin


Dear sir.
Maryland 12 Augt 1781.
Mr. Ridley is about returning to France in prosecution of his private Affairs and impowered to transact some Business for this State your Acquaintance with him in France must have given you favourable Impressions of him— I have known him a long Time and he is one of the very few for the promoting whose Views I would request your Countenance.
I am dear Sir With great Regard Your most obedt Servant
Th Johnson
 
Addressed: His Excellency / Benjamin Franklin / Paris / Favr. of Mr Ridley
Endorsed: Recommendation of Mr Ridley from Govr Johnson
